DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of the species of SEQ ID NO: 2, which is comprised by the sequence of SEQ ID NO: 28, as the first and second tau phosphopeptides, in the reply filed on December 8, 2021 is acknowledged. Applicant submits that claims 1-18 read upon the elected species.

2.	Claims 1-18, to the extent they read upon the elected species as noted above, are under examination in the current office action.

Information Disclosure Statement
3.	The information disclosure statements (IDSs) filed on 07/17/2020, 09/10/2020, 09/15/2020 and 09/14/2021 have been considered and the references therein are of record.

Nucleotide and/or Amino Acid Sequence Disclosures
4.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires 
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See, for example, at paragraphs [0009], [00010], [00011], [00015], [000110], [000244], and [000255], and in present claims 3-5 and 9.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-2, 4, 6-8 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent 
Note that dependent claims 6-8 and 14-15 are included in this rejection as they contain all of the limitations of base claim 1, yet nothing in addition that would aid in clarifying the issue.

Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 20 and 23-27 of copending Application No. 16/757,621 in view of Lu (Curr Opin Immunol. 2009, 21(3):346-351). 
The claims of the co-pending ‘621 application are directed to a pharmaceutical composition comprising a liposome comprising: a tau phosphopeptide (selected from the group consisting of SEQ ID NOs: 39-44 and 13-17), a helper T-cell epitope (selected from the group consisting of SEQ ID NOs: 27-38), a lipidated CpG oligonucleotide (selected from the group consisting of SEQ ID NOs: 18-22), and an adjuvant containing a toll-like receptor 4 ligand (wherein the TLR4 ligand is MPLA) that is on point to the liposomal composition of step (i) of the present claims. The ‘621 claims also recite a method for inducing an immune response in a subject suffering from a neurodegenerative disorder, comprising administering the pharmaceutical composition comprising the liposome, wherein the neurodegenerative disorder is cause by or associated with the formation of neurofibrillary lesions, as in present claims 14-16.
The co-pending ‘621 claims further recite a pharmaceutical composition comprising a conjugate comprising a tau phosphopeptide and an immunogenic carrier conjugated thereto via a linker, which conjugate has the identical structure as in Formulas I and II of step (ii) of the present claims. The ‘621 claims also recite a method for inducing an immune response in a subject suffering from a neurodegenerative disorder, comprising administering the pharmaceutical composition comprising the conjugate, wherein the neurodegenerative disorder is cause by or associated with the formation of neurofibrillary lesions.

Lu teaches that vaccination performed with different types of vaccines containing the same antigens (i.e., heterologous prime-boost) can in many cases be more immunogenic than homologous prime-boost.
Therefore, it would have been obvious to one of ordinary skill in the art to have administered both the liposome composition and the conjugate composition of the co-pending ‘621 claims as a part of a heterologous prime-boost as taught by Lu and thereby arrive at the presently claimed invention of inducing an antibody response against phosphorylated tau. Given the teachings of Lu, the skilled artisan would have been motivated to have used a heterologous prime-boost vaccination approach because Lu teaches it to be more effective at inducing an immune response than using a single type of vaccine. And given that the claims of the ‘621 application each recite the therapeutic use of each of the different vaccine compositions (i.e., the liposome composition and the conjugate composition) for the same purpose (i.e., to treat a neurodegenerative disorder caused by the formation of neurofibrillary lesions), and given Lu’s teachings demonstrating such an approach for the treatment of other diseases, the artisan would have had a reasonable expectation that a heterologous prime-boost vaccination approach would have been successful. 
Furthermore, it would have been obvious for one of ordinary skill in the art to have optimized the dosage of the liposomal composition administered to the subject. Adjustment of doses of immunogenic vaccine compositions and/or therapeutic agents is routinely and conventionally performed in the art, and therefore the dosages recited in the present claims would have been obvious due to such routine optimization. 
The claims of the ‘621 application in view of the teachings of Lu thus render obvious the presently claimed invention. This is a provisional nonstatutory double patenting rejection.


Conclusion
7.	Claims 1-18 are rejected.

8.	The present invention is directed to a method of inducing an anti-Tau antibodies in a subject comprising administering (i) a priming composition comprising a liposomal composition containing a tau phosphopeptide, and (ii) a boosting composition comprising a tau phosphopeptide conjugate. 
U.S. Patent No. 11,124,552 has claims directed to compositions comprising the liposomal composition of the present claims. Although the disclosure of the patent discusses co-administration of the liposome composition with a tau phosphopeptide conjugate composition of the present claims, this falls outside the scope of the patented claims. 
Co-pending Application No. 16/785,011 contains claims directed to methods for inducing an immune response comprising administering a composition comprising a liposome comprising tau phosphopeptide to a subject suffering from a neurodegenerative disease. There is no recitation or disclosure of a tau phosphopeptide conjugate vaccine as per the present claims, nor its combined used in a method for inducing an antibody response as presently claimed. Therefore, the copending claims do not render obvious the instantly claimed invention.
Co-pending Application No. 17/445,419 contains claims directed to compositions comprising a tau phosphopeptide conjugate and methods for inducing an immune response comprising administering this composition to a subject suffering from a neurodegenerative disease. And although the specification of the ‘419 application discloses liposome compositions comprising a tau phosphopeptide consistent with the presently claimed liposomes, the scope of the claimed subject matter in the ‘419 application does extend to such liposome compositions. Therefore, the copending claims do not render obvious the presently claimed invention.


9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes:
Hermanson, Greg T. Bioconjugate Techniques, 3rd Edition, Sand Diego: Elsevier Science & Technology, 2013. Chapter 6: Heterobifunctional Crosslinkers, pp. 299-339. This chapter teaches various heterobifunctional crosslinker agents used to conjugate two different functional targets on proteins and other macromolecules, such as the crosslinker MBS (m-Maleimidobenzoyl-N-hydroxysuccinimide ester), which was used as a crosslinking agent in the conjugate of formula II of the instant claims.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649